Exhibit 10.43

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of January 12, 2006 by and between Programmer's
Paradise, Inc., a Delaware corporation with offices at 1157 Shrewsbury Avenue,
Shrewsbury, New Jersey 07702-4321 (the "Corporation") and Simon F. Nynens, an
individual residing at 1581 Holly Boulevard, Manasquan, New Jersey 08736 (the
"Executive").

In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties hereto hereby agree as follows:

1.

Employment

. The Corporation hereby agrees to employ the Executive in an executive
capacity, and the Executive hereby accepts and agrees to such employment
commencing as of the date hereof, upon the terms and conditions hereinafter set
forth.    

2.

Term

. The term of the Executive's employment under this Agreement shall commence as
of the date hereof and shall continue until the close of business on June 30,
2007 and shall automatically be renewed for twelve (12) month periods thereafter
unless either party gives the other at least three (3) months prior written
notice of termination, unless sooner terminated as provided elsewhere in the
Agreement (the "Term").    

3.

Duties and Services

. The Executive agrees to serve the Corporation as President and Chief Executive
Officer of the corporation and shall also serve such of its subsidiaries and
affiliated companies as may be designated by the Corporation, faithfully,
diligently and to the best of his ability, subject to and under the direction
and control of the Board of Directors of the Corporation, devoting his entire
business time, energy and skill to such employment, and to perform from time to
time such executive services, advisory or otherwise, as the Board of Directors
shall request, and to act in such capacities for the Corporation and for any of
its subsidiaries or affiliated companies as the Board of Directors shall request
without further compensation other than that for which provision is made in this
Agreement.    

4.

Compensation

.         (a) The Corporation agrees to pay to the Executive, and the Executive
agrees to accept, a basic salary for all his services (the "Salary") at the rate
of $250,000 per annum, payable in accordance with the Corporation's standard
payroll policies from time to time. The executive is eligible to earn an annual
bonus pursuant to a bonus plan to be adopted by the board of directors.        

(b)

Should the stockholders approve a new long-term incentive plan consisting of
stock options, restricted stock, and/or other equity-based compensation
("LTIP"), the Executive will be eligible to participate in the LTIP based upon
and consistent with the Company's customary level of participation for a
President and CEO, according to a specific program to be developed. The level of
the Executive's participation will be at least equal to options on 200,000
shares or some equivalent.

 





       

(c)

If there shall be a Change of Control prior to the termination of the employment
period, the Corporation agrees to provide the Executive a lump-sum equal to 2.9
times his then annual salary and actual incentive bonus earned the year prior to
the change of control.

       

(d)

If there shall be a Change of Control prior to the grant of the options referred
to in Section 4 (b), the executive will be entitled to a lump-sum flat dollar
bonus equal to the increase in closing share price from January 12, 2006 to the
date of the Change of Control multiplied by 200,000.

       

(e)

If an LTIP is approved and there is a price increase of common stock prior to
the grant of the options referred to in Section 4 (b), the Executive will be
entitled to a performance bonus equal to the increase (if any) in the closing
share price from January 12, 2006 to the date of grant of the options multiplied
by 200,000. Such amount shall be payable in five (5) equal quarterly
installments with the first payment made on the first business day of the month
following the month of the grant of the options and the subsequent payments made
on the first business day of the 4th, 7th, 10th and 13th month following the
grant of the options, provided that the executive has not given written notice
of termination to the Corporation prior to such date.

       

(f)

For purposes hereof, a "Change of Control" shall be deemed to have occurred in
the event of any of the following: (i) any person or entity makes a tender or
exchange offer for shares of the Corporation's Common Stock pursuant to which
such person or entity acquires a majority of the issued and outstanding shares
of the Corporation's Common Stock, (ii) the Corporation merges or consolidates
with or into another corporation or corporations, unless immediately after such
merger or consolidation those persons and entities who immediately prior to such
transaction were stockholders of the Corporation are entitled to vote in the
election of directors, or otherwise have the right to elect, a majority of the
directors of the surviving Corporation, (iii) the Corporation sells, transfers
or otherwise disposes of all or substantially all of its assets, other than to a
direct or indirect subsidiary, (iv) any person or entity acquires a majority of
the Corporation's issued and outstanding voting securities and shall be entitled
to vote in the election of directors or otherwise have the right to elect, a
majority of the directors of the Corporation.

     

5.

Employee Benefits

.         (a) The Corporation shall reimburse the Executive for the reasonable
business expenses incurred by him for or on behalf of the Corporation in
furtherance of the performance of his duties hereunder. Such reimbursement shall
be subject to receipt by the Corporation from the Executive of such expense
statements and such vouchers and other reasonable verification as the
Corporation shall require to satisfactorily evidence such expenses, and shall
also be subject to such policies as the Corporation shall establish from time to
time.

2





       

(b)

The Executive shall be entitled to participate, in accordance with the terms
thereof, in employee benefit plans and programs maintained for the executives of
the Corporation, including, without limitation, any health, hospitalization and
medical insurance programs and in any pension or retirement or other similar
plans or programs. The foregoing shall not be construed to require the
Corporation to establish any such plans or programs, or to prevent the
Corporation from modifying or termination any such plans or programs once
established.

       

(c)

The Executive shall be entitled to six (6) weeks of vacation each employment
year during the term of this Agreement, taken consecutively or in segments,
subject to the effective discharge of the duties of the Executive hereunder.

       

(d)

During the term of the Executive's employment hereunder, the Corporation shall
afford the Executive the use of an automobile, chosen by the Executive and
reasonably satisfactory to the Compensation Committee, a computer and a cellular
telephone. The Corporation shall bear the cost of maintaining the automobile in
good and efficient working order and repair, shall be responsible for normal
upkeep thereof and shall bear the cost of incidental operating expenditures such
as gasoline, oil and tires. The Corporation further agrees to secure and pay for
insurance of such type and in such amounts as the Corporation may deem
appropriate, such insurance coverage to include liability coverage for the
benefit of the Executive. The Corporation shall also bear the cost of a service
contract for the cellular telephone, as well as all monthly charges and charges
in respect of calls incident to the performance of the duties of the Executive
and tax and related charges.

   

6.

Termination of Benefits

.           (a) Notwithstanding anything to the contrary contained herein, the
Executive's employment with the Corporation, as well as the Executive's right to
any compensation which thereafter otherwise would accrue to him hereunder or in
connection therewith, shall terminate upon the earliest to occur of the
following events:            

(i)

The death or disability (as defined below) of the Executive,

   

(iii)

The expiration of the Term of this Agreement,

   

(iii)

The executive's termination of such employment, or

   

(iv)

Upon delivery of written notice, with or without "cause" (as defined below), to
the Executive from the Corporation of such termination.

3





       

(b)

For the purpose of this Section 6, (i) the term "cause" is defined as (A) the
commission by the Executive of a felony or an offense involving moral turpitude,
the Executive's engaging in theft, embezzlement, fraud, obtaining funds or
property under false pretenses, or similar acts of misconduct with respect to
the property of the Corporation or its employees, stockholders, affiliates,
customers, licensees, licensors or suppliers, (B) the repeated failure by the
Executive to perform his duties hereunder or comply with reasonable policies or
directives of the Board of Directors of the corporation, or (C) the breach of
this Agreement or the Conditions of Employment by the Executive in any material
respect, and (ii) the Executive shall be deemed "disabled" if, at the
Corporation's option, it gives notice to the Executive or his representative
that due to a disabling mental or physical condition, he has been prevented, for
a continuous period of 90 days during the Term or for an aggregate of 120 days
during any six month period during the Term, from substantially performing those
duties which he was required to perform pursuant to the provisions of this
Agreement prior to incurring such disability.

       

(c)

In the event of and upon the termination by the Corporation of the employment of
the Executive under this Agreement without "cause" or the giving by the
Corporation or Executive of notice of non-renewal of this Agreement pursuant to
Section 2, in addition to the Salary and other compensation (including cash and
stock bonuses, incentive and performance compensation) earned hereunder and
unpaid or not delivered through the date of termination and any benefits
referred to in Section 5(b) hereof in which the Executive has a vested right
under the terms and conditions of the plan or program pursuant to which such
benefits were granted (without regard to such termination), (i) the Corporation
shall pay the Executive a cash payment (the "Severance Payment") equal to 1 year
salary, (ii) all stock options and stock awards shall vest and become
exercisable immediately prior to termination and remain exercisable through
their original terms with all rights, and (iii) the Executive shall be entitled
to purchase the automobile used by him, as contemplated by Section 5(d) hereof,
at the "buy-out" price of any lease of the Corporation with respect to such
automobile, or if such automobile shall be owned by the Corporation, at the fair
market value of such automobile as of the date of payment. In the event of
termination of this Agreement by the Corporation by reason of the death or
disability of the Executive, the Corporation shall not be obligated to make the
Severance Payment to the Executive if the corporation provided the Executive
with life insurance or disability insurance, as the case may be, payable to one
or more beneficiaries designated by the Executive at the time of death or
disability in an amount providing to the Executive a benefit at least equal
thereto. After termination of employment for any reason other than death of the
Executive, the Corporation shall continue to provide all benefits subject to
COBRA at its expense for the maximum required COBRA period. The Severance
Payment shall be paid to the Executive or his estate in twelve (12) consecutive,
equal monthly installments, on the fifteenth day of each calendar month

4





    commencing during the month next following the month in which the Executive
is no longer employed by the Corporation, and shall be in lieu of any other
claim to severance or similar payments or benefits which the Executive may
otherwise have or make. Without limiting any other rights or remedies which the
Corporation may have, it is understood that the Corporation shall be under no
further obligation to make any such severance payments and shall be entitled to
be reimbursed therefore by the Executive or his estate if the Executive violates
any of the covenants set forth in the Conditions of Employment attached as
Exhibit A hereto. In the event that the Severance Payment shall become payable
to the Executive, the Executive shall not be required, either in mitigation of
damages or by the terms of any provisions of this Agreement or otherwise, to
seek or accept other employment, and if the Executive does accept other
employment, any benefits or payment under this Agreement shall not be reduced by
any compensation earned or other benefits received as a result of such
employment.    

7.

Deductions and Withholding

. The Executive agrees that the Corporation shall withhold from any and all
payments required to be made to the Executive pursuant to this Agreement
(including the travel allowance) all federal, state, local and/or taxes which
are required to be withheld in accordance with applicable statutes an/or
regulations from time to time.    

8.

Non-Solicitation, Restrictive Covenants, Confidentiality and Injunctive Relief

.        

(a)

The Executive shall execute and deliver to and for the benefit of the
Corporation, the Conditions of Employment attached as Exhibit A hereto,
pertaining, among other matters, to proprietary information, confidentiality
obligations, and non-competition obligations, the provisions of which shall be
deemed incorporated herein by reference as if set forth herein (the "Conditions
of Employment").

       

(b)

The provision of this Section 8 shall survive the termination or expiration of
this Agreement, irrespective of the reason therefore, including under
circumstances in which the Executive continues thereafter in the employ of the
Corporation.

   

9.

Warranty

. The Executive warrants and represents that he is not a party to any agreement,
contract or understanding, whether of employment or otherwise, which would in
any way restrict or prohibit him from undertaking his position as an executive
of the Corporation and complying with his obligations in accordance with the
terms and conditions of this Agreement and the Conditions of Employment.    

10.

Insurance

. The Executive agrees that the Corporation may from time to time and for the
Corporation's own benefit apply for and take out life insurance covering the
Executive, either independently or together with others, in any amount and form
which the Corporation may deem to be in its best interests. The executive is
entitled to a term life insurance to be approved by the Compensation committee.
The Corporation shall own all rights in such insurance and in the cash values
and proceeds thereof and the Executive shall not have any right, title or
interest therein. The Executive agrees to assist the Corporation, at the
Corporation's expense, in obtaining any such insurance by, among things,
submitting to customary examinations and correctly preparing, signing and
delivering such applications and other documents as reasonable may be required.
Nothing contained in this Section 10 shall be construed as a limitation on the
Executive's right to procure any life insurance for his own personal needs.

5





   

11.

Notices

. All notices shall be in writing and shall be deemed to have been duly given to
a party hereto on the date of such delivery, if delivered personally, or on the
third day after being deposited in the mail if mailed via registered or
certified mail, return receipt requested, postage prepaid or on the next
business day after being sent by recognized national overnight courier service,
in the case of the Executive at his current address as set forth in the
Corporation's records, and in the case of the Corporation, at its address set
forth above.    

12.

Assignability and Binding Effect

. This Agreement shall inure to the benefit of and shall be binding upon the
heirs, executors, administrators, successors and legal representative of the
Executive, and shall inure to the benefit of and be binding upon the Corporation
and its successors and assigns. The Executive may not assign, transfer, pledge,
encumber, hypothecate or otherwise dispose of this Agreement, or any of his
rights or obligations hereunder, and any such attempted delegation or
disposition shall be null and void and without effect.    

13.

Severability

. In the event that any provisions of this Agreement would be held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason
(including, but not limited to, any provision which would be held to be
unenforceable because of the scope, duration or area of its applicability),
unless narrowed by construction, this Agreement shall, as to such jurisdiction
only, be construed as if such invalid, prohibited or unenforceable provision had
been more narrowly drawn so as not to be invalid, prohibited or unenforceable
(or if such language cannot be drawn narrowly enough, the court making any such
determination shall have the power to modify such scope, duration or area or all
of them, but only to the extent necessary to make such provision or provision
enforceable in such jurisdiction, and such provision shall then be applicable in
such modified form). If, notwithstanding the foregoing, any provision of this
Agreement would be held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision shall be ineffective to the extent of such
invalidity, prohibition or unenforceability, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.    

14.

Governing Law

. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New Jersey, without regard to principles of
conflict of laws and regardless of where actually executed, delivered or
performed.    

15.

Complete Understanding; Counterparts

. This Agreement constitutes the complete understanding and supersedes any and
all prior agreements and understandings between the parties with respect to its
subject matter, and no statement, representation, warranty or covenant has been
made by either party with respect thereto except as expressly set forth herein.
This Agreement shall not be altered, modified, amended or terminated except by
written instrument signed by each of the parties hereto. The Section and
paragraph headings contained herein are for convenience only, and are not
intended to define or limit the contents of said sections and paragraphs. This
Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same agreement.

6



IN WITNESS WHEREOF

, the parties hereto have executed this Agreement as of the day and year first
above written.

 

PROGRAMMER'S PARADISE, INC.

 

 

 

 

 

By:

/s/ F. Duffield Meyercord

 

 

 

 

 

/s/ Simon F. Nynens

 

Simon F. Nynens